Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated December 3, 2020 has been carefully considered, but is non-persuasive. The specification has been amended to correct the informality therein. Claims 10 and 18 have been amended to overcome the rejections under 35 USC 112(b). Correction of these matters is noted with appreciation.

Applicant has argued with regard to the rejection of claims 1 and 10 under 35 U.S.C. 103 as being unpatentable over EP 1 077 310 A1 in view of Takeda 2015/0027131, that EP 1 077 310 A1 fails to teach or disclose a vane platform, and at least one stator vane pair extending radially outward from the vane platform. 

Respectfully, this argument is non-persuasive as to patentability. EP 1 077 310 A1 discloses a turbomachine substantially as claimed, comprising a tandem stator vane stage (the right most stage in figure 2 including vanes 21 and 22) aft of the tandem blade stage. The fact that EP 1 077 310 A1 does not disclose the tandem stator vane stage including a vane platform, and at least one stator vane pair extending radially outward from the vane platform, is not disputed, as the Non-Final Rejection mailed on August 20, 2020 admits this. However, in response to Applicant’s arguments against EP 1 077 310 A1 individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant has further argued that still further, it would not be possible to extend the alleged tandem stator vane stage aft of the alleged tandem blade stage as there is a rotor radially inward from the alleged tandem stator vane stage.

Respectfully, this argument is non-persuasive. Takeda 2015/0027131 (figures 2 and 19A-19B) shows a gas turbine engine having a compressor 12, with a tandem stator vane stage including a vane platform 72, and at least one stator vane pair extending radially outward from the vane platform, the at least one stator vane pair including a forward stator vane 48 and an aft stator vane 49, for the purpose of connecting together the forward stator vane and the aft stator vane, allowing the flow path length of the gap 68 between the platform and an inner circumferential side 40 of a gas path to be increased, which reduces the flow rate of the leak flow 69 to thereby reduce decrease in the pressure ratio and the compressor adiabatic efficiency. Note that figures 19A-19B of Takeda explicitly teach that there is a gap 69 between the tandem stator vane stage and rotor 19 which is a rotational shaft. Paragraph [0083] of Takeda states that “The structure according to the first embodiment, while being applicable to the stator vane in any given stage, is effectively applicable particularly to a plurality of stator vane stages disposed consecutively with no rotor-blade cascades therebetween, such as the exit guide vanes disposed in the rear stage of the axial compressor.” In light of this statement, one of ordinary skill in the art would have recognized the applicability of the embodiment of figures 19A-19B, to any stator vane stage. Therefore, Takeda teaches that the vane platform is spaced from rotor and would not cause interference with the rotor. Further, it has been held that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.” See also MPEP 2141.03(I)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbomachine and the gas turbine engine of EP 1 077 310 A1 such that the tandem stator vane stage includes a vane platform, and at least one stator vane pair extending radially outward from the vane platform, as taught by Takeda, for the purpose of connecting together the forward stator vane and the aft stator vane, allowing the flow path length of a gap near 12 between the platform and an inner circumferential side of a gas path to be increased, which reduces the flow rate of the leak flow to thereby reduce decrease in the pressure ratio and the compressor adiabatic efficiency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 13, line 6, “the stator vane stage” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-8, 10-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 077 310 A1 in view of Takeda 2015/0027131.
EP 1 077 310 A1 discloses a turbomachine substantially as claimed, comprising: a stator vane stage 14; a tandem blade stage 13 aft of the stator vane stage, wherein the tandem blade stage includes: a plurality of blade pairs, each blade pair being circumferentially spaced apart from the other blade pairs, each blade pair being operatively connected to a rotor disk (the annular projection of 12) disposed radially inward from the blade pairs, wherein each blade pair includes a forward blade 21 and an aft blade 22, wherein the aft blade is configured to further condition air flow with respect to the forward blade without an intervening stator vane stage shrouded cavity therebetween; and a tandem stator vane stage (the right most stage in figure 2 including vanes 21 and 22) aft of the tandem blade stage, the tandem stator vane stage including: at least one stator vane pair including a forward stator vane 21 and an aft stator vane 22 (claim 1).

A leading edge of the aft stator vane does not axially overlap a trailing edge of the forward stator vane (claim 2).

	A trailing edge of each forward blade does not overlap a leading edge of each aft blade (claim 3). 

The tandem stator vane stage defines an end of a compressor section and the stator vane stage and the tandem blade stage define a last two sequential stages of a compressor section (claim 7).

A trailing edge of each forward blade does not overlap a leading edge of each aft blade (claim 8).

EP 1 077 310 A1 also discloses a gas turbine engine substantially as claimed, comprising: a compressor section 10 including a low pressure compressor 14 and a high pressure compressor  13, wherein the high pressure compressor is aft of the low pressure compressor , and wherein the compressor section includes a compressor case 11 defining a centerline axis 12, and a rotor disk (the annular projection of 12) defined between the compressor case and the centerline axis; and a plurality of stages 14, 13, and the right most stage including vanes 21 and 22 defined radially inward relative to the compressor case, wherein the plurality of stages includes at least one tandem blade stage 13, wherein the at least one tandem blade stage includes: a plurality of blade pairs, each blade pair being circumferentially spaced apart from the other blade pairs, each blade pair being operatively connected to the rotor disk, wherein each blade pair includes a forward blade 21 and an aft blade 22, wherein the aft blade is configured to further condition air flow with respect to the forward blade without an intervening stator vane stage shrouded cavity therebetween; and a tandem stator vane stage (the right most stage in figure 2 including vanes 21 and 22) aft of the tandem blade stage, the at least one stator vane pair including a forward stator vane 21 and an aft stator vane 22 (claim 10).

A leading edge of the aft stator vane does not axially overlap a trailing edge of the forward stator vane (claim 11).



A trailing edge of each forward blade does not overlap a leading edge of each aft blade (claim 17).

The tandem stator vane stage defines an end of the compressor section (claim 19). 

The tandem blade stage and the tandem stator vane stage define a last two sequential stages in the compressor section (claim 20).

However, EP 1 077 310 A1 does not disclose the tandem stator vane stage including: a vane platform; and at least one stator vane pair extending radially outward from the vane platform (claim 1), and does not disclose the tandem stator vane stage including: a vane platform; and at least one stator vane pair extending radially outward from the vane platform (claim 10).

Takeda (figures 2 and 19A-19B) shows a gas turbine engine having a compressor 12, with a tandem stator vane stage including a vane platform 72, and at least one stator vane pair extending radially outward from the vane platform, the at least one stator vane pair including a forward stator vane 48 and an aft stator vane 49, for the purpose of connecting together the forward stator vane and the aft stator vane, allowing the flow path length of the gap 68 between the platform and an inner circumferential side 40 of a gas path to be increased, which reduces the 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbomachine and the gas turbine engine of EP 1 077 310 A1 such that the tandem stator vane stage includes a vane platform, and at least one stator vane pair extending radially outward from the vane platform, as taught by Takeda, for the purpose of connecting together the forward stator vane and the aft stator vane, allowing the flow path length of a gap near 12 between the platform and an inner circumferential side of a gas path to be increased, which reduces the flow rate of the leak flow to thereby reduce decrease in the pressure ratio and the compressor adiabatic efficiency.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 077 310 A1 and Takeda 2015/0027131 as applied to claim 1 above, and further in view of Cortequisse 2010/0158690. 

The modified turbomachine of EP 1 077 310 A1 shows all of the claimed subject matter including the stator vane stage including a plurality of circumferentially disposed stator vanes, wherein each stator vane extends from a vane root to a vane tip along a respective vane axis, but does not show that each stator vane is operatively connected to a forward shrouded cavity disposed radially between each respective vane root and the rotor disk (claim 5), and except for a forward knife edge seal between the rotor disk and an inner diameter surface of the forward shrouded cavity (claim 6).

Cortequisse shows a turbomachine compressor having plural stages, each stator vane 3 or 3’ operatively connected to an unnumbered forward shrouded cavity adjacent 9 or 9’ disposed radially between each respective vane root and a rotor disk 7’/8 or 7”/8’, with a forward knife edge seal 6 or 6’ between the rotor disk and an inner diameter surface of the forward shrouded cavity, for the purpose of sealing between the stator vanes and the rotor disk.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine and the gas turbine engine of EP 1 077 310 A1 such that each stator vane is operatively connected to a forward shrouded cavity disposed radially between each respective vane root and the rotor disk, with a forward knife edge seal between the rotor disk and an inner diameter surface of the forward shrouded cavity, as taught by Cortequisse, for the purpose of sealing between the stator vanes and the rotor disk.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1 077 310 A1 and Takeda 2015/0027131 as applied to claim 8 above, and further in view of Cortequisse 2010/0158690. 

The modified turbomachine of EP 1 077 310 A1 shows all of the claimed subject matter including the stator vane stage including a plurality of circumferentially disposed stator vanes, wherein each stator vane extends from a vane root to a vane tip along a respective vane axis, but 

Cortequisse shows a turbomachine compressor having plural stages, each stator vane 3 or 3’ operatively connected to an unnumbered forward shrouded cavity adjacent 9 or 9’ disposed radially between each respective vane root and a rotor disk 7’/8 or 7”/8’, with a forward knife edge seal 6 or 6’ between the rotor disk and an inner diameter surface of the forward shrouded cavity, for the purpose of sealing between the stator vanes and the rotor disk.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine and the gas turbine engine of EP 1 077 310 A1 such that each stator vane is operatively connected to a forward shrouded cavity disposed radially between each respective vane root and the rotor disk, with a forward knife edge seal between the rotor disk and an inner diameter surface of the forward shrouded cavity, as taught by Cortequisse, for the purpose of sealing between the stator vanes and the rotor disk.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 077 310 A1 and Takeda 2015/0027131 as applied to claim 10 above, and further in view of Cortequisse 2010/0158690. 

The modified turbomachine of EP 1 077 310 A1 shows all of the claimed subject matter including the plurality of stages including at least one forward stator vane stage 14 forward of the 
 
Cortequisse shows a turbomachine compressor having plural stages, each stator vane 3 or 3’ operatively connected to an unnumbered forward shrouded cavity adjacent 9 or 9’ disposed radially between each respective vane root and a rotor disk 7’/8 or 7”/8’, with a forward knife edge seal 6 or 6’ between the rotor disk and an inner diameter surface of the forward shrouded cavity, for the purpose of sealing between the stator vanes and the rotor disk.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine and the gas turbine engine of EP 1 077 310 A1 such that each stator vane is operatively connected to a forward shrouded cavity disposed radially between each respective vane root and the rotor disk, with a forward knife edge seal between the rotor disk and an inner diameter surface of the forward shrouded cavity, as taught by Cortequisse, for the purpose of sealing between the stator vanes and the rotor disk.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1 077 310 A1 and Takeda 2015/0027131 as applied to claim 17 above, and further in view of Cortequisse 2010/0158690. 

The modified turbomachine of EP 1 077 310 A1 shows all of the claimed subject matter including the stator vane stage including a plurality of circumferentially disposed stator vanes, wherein each stator vane extends from a vane root to a vane tip along a respective vane axis, but does not show that each stator vane is operatively connected to a forward shrouded cavity disposed radially between each respective vane root and the rotor disk.

 Cortequisse shows a turbomachine compressor having plural stages, each stator vane 3 or 3’ operatively connected to an unnumbered forward shrouded cavity adjacent 9 or 9’ disposed radially between each respective vane root and a rotor disk 7’/8 or 7”/8’, with a forward knife edge seal 6 or 6’ between the rotor disk and an inner diameter surface of the forward shrouded cavity, for the purpose of sealing between the stator vanes and the rotor disk.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbomachine and the gas turbine engine of EP 1 077 310 A1 such that each stator vane is operatively connected to a forward shrouded cavity disposed radially between each respective vane root and the rotor disk, with a forward knife edge seal between the rotor disk and an inner diameter surface of the .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claims 4 and 13:

The closest art with regard to claims 4 and 13 is Petrie 3,597,109 and Bobo 7,238,008. 

Petrie 3,597,109 shows a gas turbine engine multistage compressor having a plurality of circumferentially disposed blade platforms 15 or 16 defined radially between a rotor disk 11, 12 and blade pairs 23/24 or 25/26, wherein each blade pair is integrally formed with a blade platform that is defined radially between the rotor disk and the blade pairs.




    PNG
    media_image1.png
    1138
    874
    media_image1.png
    Greyscale




Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745